ORDER
DiCarlo, Chief Judge:
Upon reviewing sua sponte its memorandum opinion and order in Slip Op. 93-151 (August 10, 1993), the court finds that the language contained in the first two paragraphs of the order is ambiguous. Accordingly, the language of those two paragraphs is to be stricken and replaced by:
“Ordered that the Ruling is remanded to Customs to reconsider whether plaintiffs marks that use the marks recorded with Customs violate any laws or regulations protecting trademarks; and it is further
Ordered that the Ruling is remanded to Customs to conduct an investigation as to whether the marks “Ombre Rose,” “Oscar” and “L’Air du Temps” are registered with the Trademark Office, or, in the alternative, to provide an explanation as to why it did not conduct such investigation.”
The language of the third paragraph of the order remains unchanged, namely, that Customs shall file its remand determination within 45 days from the date of the issuance of Slip Op. 93-151.